Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 06/26/2019.  Claims 1-5 are presented for examination and based on current examiner’s amendment claims 1-2 and 4, renumbered as 1-3 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jae Youn Kim (Reg. No. 69,215).


Replace previous claims with the following claims:
Claims: 
1. (Currently Amended) A method of removing a direct current component at an output terminal of a modular multilevel converter (MMC), the method comprising:
a detection step of individually detecting charging voltages charged in capacitors of a plurality of sub-modules connected in series to each other in the MMC;
a first output step of outputting an average value of the individually detected charging voltages;
a second output step of delaying the outputted average value by a predetermined phase to output a phase-delayed average value;
a third output step of outputting the average value and the phase-delayed average value as a q-axis component voltage by using a predetermined dq conversion unit;
a calculation step of calculating an error between the q-axis component voltage and a three-phase average voltage; and
a fourth output step of outputting, through a pre-determined first proportional integration (PI) control unit, an offset voltage for reducing the error,
wherein the method further comprises, before the detection step:
outputting a dq voltage reference component output from a current control unit of the MMC; and
converting the dq voltage reference component to a three-phase reference voltage using a dq inverse conversion unit,
wherein, after the fourth output step, a second proportional-integral controller receives the three-phase average voltage and performs PI control to output a three-phase offset voltage, 
wherein the offset voltage and the three-phase offset voltage are summed to output a corrected offset voltage, and
wherein the three-phase reference voltage and the corrected offset voltage are summed to output a gate signal for a semiconductor switch of a sub-module of the plurality of sub-modules.


3. (Canceled) 

4. (Currently Amended) The method of claim 1, wherein the phase-delayed average value output in the second output step is delayed by 90 degrees with respect to the average value.

5. (Canceled) 


Reasons for allowance
5.	Claims 1-2 and 4, renumbered as 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-2 and 4, renumbered as 1-3; prior art fails to disclose or suggest “A method of removing a direct current component at an output terminal of a modular multilevel converter (MMC), the method comprising: a detection step of individually detecting charging voltages charged in capacitors of a plurality of sub-modules connected in series to each other in the MMC; a first output step of outputting an average value of the individually detected charging voltages; a second output step of delaying the outputted average value by a predetermined phase to output a phase-delayed average value; a third output step of outputting the average value and the phase-delayed average value as a q-axis component voltage by using a predetermined dq conversion unit; a calculation step of calculating an error between the q-axis component voltage and a three-phase average voltage; and a fourth output step of outputting, through a pre-determined first proportional integration (PI) control unit, an offset voltage for reducing the error, wherein the method further comprises, before the detection step: outputting a dq voltage reference component output from a current control unit of the MMC; and converting the dq voltage reference component to a three-phase reference voltage using a dq inverse conversion unit, wherein, after the fourth output step, a second proportional-integral controller receives the three-phase average voltage and performs PI control to output a three-phase offset voltage,  wherein the offset voltage and the three-phase offset voltage are summed to output a corrected offset voltage, and wherein the three-phase reference voltage and the corrected offset voltage are summed to output a gate signal for a semiconductor switch of a sub-module of the plurality of sub-modules”. As recited in claims 1-2 and 4, renumbered as 1-3.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839